Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 17-25 and 29-31) in the 
reply filed on April 18, 2022 is acknowledged.
Claims 26-28 are withdrawn from further consideration pursuant to 37 CPR 
1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show 
every feature of the invention specified in the claims.  Therefore, the structural claim language in Claims 17 and 29-31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The claim language at issue:
Claim 17: “a piezoelectric composite comprising: a polymeric matrix; and piezoelectric inorganic fillers in the form of particles which are not bound to the polymeric matrix but are dispersed in the polymeric matrix, wherein the polymeric matrix comprises a thermoplastic elastomer,...”  
Claim 29: “a device comprising: the piezoelectric composite according to claim 17; and electrodes.”  
Claim 30: “a tire comprising the device according to claim 29.”  
Claim 31: “the tire according to claim 30 in which the device is fastened to an inner airtight layer of the tire.”

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Objections
Claims 17-21 and 24-25 are objected to because of the following informalities: 
Claim 17
“the melting point” should be --the melting point Tm--
“the lowest Curie temperature” should be --the lowest Curie temperature Tc--
Claim 18
“the glass transition temperature” should be --the glass transition temperature Tg--
“the melting point” should be --the melting point Tm--
Claim 19
“the glass transition temperature” should be --the glass transition temperature Tg--
“the elastomer blocks” should be --each thermoplastic block--
Claims 20 and 24
“the group” should be --a group--


Claim 21
“piezoelectric inorganic fillers” should be --the piezoelectric inorganic fillers--
Claim 25
“the total weight” should be --a total weight--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-25 and 29-30 are rejected under AIA  35 U.S.C. 102(a)(1) as being 
anticipated by Alvarez et al. (WO Publication No. 2006/121818; hereinafter “Alvarez”).
Regarding claim 17, Alvarez discloses a piezoelectric composite comprising: 
a polymeric matrix ([0119] – “…a multiphase material is a polymeric matrix having inorganic filler particles admixed therewith.”); and 
piezoelectric inorganic fillers ([0119]; [0121] – “…dielectric breakdown strength may be increased by adding electron trapping groups such as SF6 to increase breakdown electric field. Additives that increase the dielectric constant of a polymer include, for example, high dielectric constant particulates such as fine ceramic powders (e.g., barium titanate, strontium titanate, and titanium dioxide).”; [Claim 46] – “piezoelectric polymer”) in the form of particles ([0119]; [0121]) which are not bound ([0119]; [0121]) to the polymeric matrix ([0119] – “…a multiphase material is a polymeric matrix having inorganic filler particles admixed therewith.”) but are dispersed ([0119]; [0121]) in the polymeric matrix ([0119] – “…a multiphase material is a polymeric matrix having inorganic filler particles admixed therewith.”), 
wherein the polymeric matrix ([0119] – “…a multiphase material is a polymeric matrix having inorganic filler particles admixed therewith.”) comprises a thermoplastic elastomer ([0119] – “The range of possible polymers greatly increases when copolymers are considered. One widely used copolymer that is suitable for some embodiments of this invention is the thermoplastic elastomer styrene butadiene styrene (SBS) block copolymer.”), 
wherein a glass transition temperature Tg ([0111] – “…polymers suitable for use with the present invention may be made from any monoethylenically unsaturated monomer (or combination of monomers) homopolymerizable to form a polymer having a glass transition temperature at most about 0 degrees Celsius.”) of each thermoplastic block ([0094]; [0119]) of the thermoplastic elastomer ([0119]) is lower ([0111]) than a lowest Curie temperature Tc ([0111]) of the piezoelectric inorganic fillers ([0119]; [0121]), and, when a thermoplastic block ([0094]; [0119]) has a melting point Tm ([0206] – “…process a thermoplastic polymer and thus deliver a uniform melt.”), the melting point ([0206]) of the thermoplastic block ([0094]; [0119]) is lower ([0206]) than the lowest Curie temperature ([0111]) of the piezoelectric inorganic fillers ([0119]; [0121]), and 
wherein a content ([0119]; [0121]) of the piezoelectric inorganic fillers ([0119]; [0121]) is at least 5% by volume (“ceramic powders” comprise enough volume to raise the dielectric constant to 20, [0113] – “Suitable electroactive polymer can be selected such that is has a dielectric constant between about 2 and about 20.”; [0121]) relative to a total volume (total volume includes the thermoplastic elastomer and the ceramic powders added to increase the dielectric constant, [0113]; [0121]) of the polymeric matrix ([0119] – “…a multiphase material is a polymeric matrix having inorganic filler particles admixed therewith.”).  
Regarding claim 18, Alvarez discloses the piezoelectric composite according to claim 17, wherein the glass transition temperature ([0111]) and, when applicable, the melting point ([0206]) of each thermoplastic block ([0094]; [0119]) of the thermoplastic elastomer ([0119]) is greater than or equal to 800C (“barium titanate” and “SBS” composite – [0119]; [0121]).  
Regarding claim 19, Alvarez discloses the piezoelectric composite according to claim 17, wherein the glass transition temperature ([0111]) of the elastomer blocks ([0094]; [0119]) of the thermoplastic elastomer ([0119]) is less than 25°C (“SBS” thermoplastic elastomer – [0119]; [0111]; [0121]).  
Regarding claim 20, Alvarez discloses the piezoelectric composite according to claim 17, wherein the thermoplastic elastomer ([0119]) is a copolymer ([0119]; [0121]) selected from the group consisting of styrene/butadiene (SB), styrene/isoprene (SI), styrene/butadiene/isoprene (SBI), styrene/butadiene/styrene (SBS) ([0119]), styrene/isoprene/styrene (SIS), and styrene/butadiene/isoprene/styrene (SBIS) copolymers and mixtures thereof.  
Regarding claim 21, Alvarez discloses the piezoelectric composite according to claim 17, wherein the content of piezoelectric inorganic fillers ([0119]; [0121]) varies from 5% to 80% by volume (“ceramic powders” comprise enough volume to raise the dielectric constant to 20, [0113] – “Suitable electroactive polymer can be selected such that is has a dielectric constant between about 2 and about 20.”; [0121]) relative to a total volume (total volume includes the thermoplastic elastomer and the ceramic powders added to increase the dielectric constant, [0113]; [0121]) of the polymeric matrix ([0119] – “…a multiphase material is a polymeric matrix having inorganic filler particles admixed therewith.”).  
Regarding claim 22, Alvarez discloses the piezoelectric composite according to claim 17, wherein a size of the piezoelectric inorganic fillers ([0119]; [0121]) varies from 50 nm to 500 μm (“fine ceramic powders” – [0121]).  
Regarding claim 23, Alvarez discloses the piezoelectric composite according to claim 17, wherein the piezoelectric inorganic fillers ([0119]; [0121]) are piezoelectric ceramics ([0119]; [0121]).  
Regarding claim 24, Alvarez discloses the piezoelectric composite according to claim 17, wherein the piezoelectric inorganic fillers ([0119]; [0121]) are selected from the group comprising barium titanate ([0119]; [0121]), lead titanate, lead zirconate titanate (PZT), lead niobate, lithium niobate and potassium niobate fillers.  
Regarding claim 25, Alvarez discloses the piezoelectric composite according to claim 17, wherein the thermoplastic elastomer ([0119]) represents at least 90% by weight (thermoplastic elastomer comprises “block copolymer” – [0119]; [0121]) relative to the total weight (thermoplastic elastomer comprises “block copolymer” and is the polymeric matrix, “ceramic powders” are a separate additive – [0119]; [0121]) of the polymeric matrix ([0119] – “…a multiphase material is a polymeric matrix having inorganic filler particles admixed therewith.”).  
Regarding claim 29, Alvarez discloses a device comprising: the piezoelectric composite according to claim 17; and electrodes ([0124]).  
Regarding claim 30, Alvarez discloses a tire ([0119]; [0217] – “Kraton” makes rubber for tires) comprising the device ([0129] – “electroactive polymer fiber transducer” “…an EPFT may have three active transduction volumes each acting as an actuator, sensor and generator,…”) according to claim 29.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over 
Alvarez in view of Klotzer (U.S. Publication No. 2016/0032905; hereinafter “Klotzer”).
Regarding claim 31, Alvarez teaches the tire ([0119]; [0217] – “Kraton” makes rubber for tires) according to claim 30. Alvarez does not teach in which the device is fastened to an inner airtight layer of the tire.
Klotzer, however, does teach the device ([0152] – 8020) is fastened ([0152]) to an inner airtight layer ([0152] – 8012 in 8014, “throughout the interior of the tire a plurality of rotating partitions 8012 are radially arranged, with a relatively similar amount of air within each partition defined subspace 8014 that is generally airtight.”) of the tire ([0152] – 8010).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Alvarez to include the features of Klotzer because it would provide a straight line connection between the partitions and the transducer thereby improving mechanical efficiency.  
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837